Appellants have filed a motion for certiorari, directed to the clerk of the county court, to send up a copy of the original citation, which motion was filed in this court on the 5th day of March, 1915. The transcript in this case was filed in this court on April 6, 1914. Rule 8 (142 S.W. xi) for the guidance of this court provides that:
"All motions relating to informalities in the manner of bringing a case into court shall be filed and entered by the clerk on the motion docket within 30 days after the filing of the transcript in the Court of Civil Appeals, otherwise the objection shall be considered as waived, if it can be waived by the parties." *Page 456 
As the motion in this case comes too late, the same is, in all things, overruled. See, also, rules 9 and 10 (142 S.W. xi) for guidance of Courts of Civil Appeals, Harris' Annotated Rules of the Courts. For which reasons the motion is overruled.